UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 Commission File Number 000-25779 THESTREET.COM, INC. (Exact name of Registrant as specified in its charter) Delaware 06-1515824 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 14 Wall Street New York, New York 10005 (Address of principal executive offices, including zip code) (212) 321-5000 (Registrant's telephone number, including area code) Indicate by a check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant as required to submit and post such files).Yes xNo  Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer x Non-accelerated filer Smaller reporting company  Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes  No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. (Title of Class) (Number of Shares Outstanding as of August 4, 2010) Common Stock, par value $0.01 per share i TheStreet.com, Inc. Form 10-Q For the Three Months Ended June 30, 2010 Part I - FINANCIAL INFORMATION 1 Item 1. Interim Condensed Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Operations 2 Condensed Consolidated Statements of Cash Flows 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II - OTHER INFORMATION 19 Item 1. Legal Proceedings 19 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Submission of Matters to a Vote of Security Holders 20 Item 5. Other Information 20 Item 6. Exhibits 21 SIGNATURES 22 ii Part I – FINANCIAL INFORMATION Item 1.Interim Condensed Consolidated Financial Statements. THESTREET.COM, INC. CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2010 December 31, 2009 assets (Unaudited) (audited) Current Assets: Cash and cash equivalents (Note 2) $ $ Marketable securities (Note 2) Accounts receivable, net of allowance for doubtful accounts of $245,118 as ofJune 30, 2010 and $276,668 as of December 31, 2009 Other receivables Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation and amortization of $13,920,066 as of June 30, 2010 and $13,263,460 as of December 31, 2009 Marketable securities (Note 2) Long term investment - Other assets Goodwill Other intangibles, net Restricted cash (Note 2) Total assets $ $ liabilities and stockholders’ equity Current Liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Other current liabilities Liabilities of discontinued operations Total current liabilities Deferred tax liability Other liabilities Total liabilities Stockholders’ Equity Preferred stock; $0.01 par value; 10,000,000 shares authorized; 5,500 issued and outstanding as of June 30, 2010 and December 31, 2009; the aggregate liquidation preference totals $55,000,000 as of June 30, 2010 and December 31, 2009 55 55 Common stock; $0.01 par value; 100,000,000 shares authorized; 37,720,405 shares issued and 31,617,197 shares outstanding as of June 30, 2010, and 37,246,362 shares issued and 31,164,628 shares outstanding as of December 31, 2009 Additional paid-in capital Accumulated other comprehensive income Treasury stock at cost; 6,103,208 shares as of June 30, 2010 and 6,081,734 shares as of December 31, 2009 (10,466,261 ) (10,411,952 ) Accumulated deficit (159,304,334 ) (157,546,992 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of these financial statements 1 Table of Contents THESTREET.COM, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended June 30, For the Six Months Ended June 30, (unaudited) (unaudited) Net revenue: Premium services $ Marketing services Total net revenue Operating expense: Cost of services Sales and marketing General and administrative Depreciation and amortization Asset impairments - Restructuring and other charges - - Gain on disposition of assets ) - ) - Total operating expense Operating loss ) Net interest income Gain on sales of marketable securities - - Other income - - (Loss) income from continuing operations before income taxes ) ) ) Provision for income taxes - - - (Loss) income from continuing operations ) ) ) Discontinued operations: Loss from discontinued operations Net (loss) income ) ) ) Preferred stock cash dividends Net (loss) income attributable to common stockholders $ ) $ $ ) $ ) Basic net (loss) income per share (Loss) income from continuing operations $ ) $ $ ) $ ) Loss from discontinued operations ) Net (loss) income ) ) ) Preferred stock cash dividends ) Net (loss) income attributable to common stockholders $ ) $ $ ) $ ) Diluted net (loss) income per share (Loss) income from continuing operations $ ) $ $ ) $ ) Loss from discontinued operations ) Net (loss) income ) ) ) Preferred stock cash dividends ) Net (loss) income attributable to common stockholders $ ) $ $ ) $ ) Weighted average basic shares outstanding Weighted average diluted shares outstanding The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of these financial statements 2 Table of Contents THESTREET.COM, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended June 30, (unaudited) Cash Flows from Operating Activities: Net loss $ ) $ ) Loss from discontinued operations Loss from continuing operations ) ) Adjustments to reconcile loss from continuing operations to net cash provided by operating activities: Stock-based compensation expense Provision for doubtful accounts Depreciation and amortization Valuation allowance on deferred taxes - Impairment charges Restructuring and other charges - Deferred rent Gain on disposal of equipment ) - Gain on disposition of assets ) - Changes in operating assets and liabilities: Accounts receivable Other receivables Prepaid expenses and other current assets ) ) Other assets ) Accounts payable ) Accrued expenses ) Deferred revenue Other current liabilities ) Other liabilities ) Net cash provided by continuing operations Net cash used in discontinued operations ) ) Net cash provided by operating activities Cash Flows from Investing Activities: Purchase of marketable securities ) ) Sale of marketable securities Capital expenditures ) ) Sale of Promotions.com - Proceeds from the disposition of assets - Proceeds from the sale of fixed assets - Net cash used in investing activities ) ) Cash Flows from Financing Activities: Cash dividends paid on common stock ) ) Cash dividends paid on preferred stock ) ) Purchase of treasury stock ) ) Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $
